|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

KONDAUR CAP|TAL CORPORAT|ON,

v. § 3:1a-cv-1189

(JUDGE MAR|AN|)
SCOTT S. STROUP, et al.
Defendants.
M

AND NOW, TH|S l 2 t§i DAY OF NOVEMBER, 2018, upon de novo review of
Nlagistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 8), Defendants’
Objections thereto (Doc. 9), and all other relevant documents, |T |S HEREBY ORDERED
THAT:

1. Defendants’ Objections (Doc. 9) are OVERRULED. Defendants object to the
Magistrate Judge’s singular focus on the requirements of 28 U.S.C. § 1446 and
assert that this matter “is not constrained by the ’30 Day Limit”’. Despite Defendant’s
belief that because they have asserted that this is a civil rights action, and admit that
they are not before this Court on the basis of diversity of citizenship, § 1446 is not
applicable to them, this argument fails for the reasons set forth in the R&R and
supported by the case law therein. Defendants’ objections amount to a request that
this Court ignore statutorily prescribed procedural requirements due to Defendants’

broad assertion, without support, that a merits analysis of the action may

demonstrate that the action may have othen/vise been properly brought in federal

court. Furthermore, a review of the Complaint (Doc. 1-2) reveals that this action is
one solely for ejectment. While prolifrc in their filings, Defendants have failed to carry
their burden of demonstrating that this action is properly before the court on the
basis of a federal question.1

2. The R&R (Doc. 8) is ADOPTED for the reasons set forth therein.

3. Plaintiffs “Motion to Remand Ejectment Case to State Court” (Doc. 4) is GRANTED.

4. The above-captioned matter is REMANDED to the Court of Common Pleas of
Carbon County.

5. The C|erk of Court is directed to CLOSE the case.

 

¢/l,/Zt

v v

Robert D. arrani
United States District Judge

 

1 A removing party bears the burden of demonstrating “that at all stages of the litigation the case is
properly before the federal court." Brown v. Jevic, 575 F.3d 322, 326 (3d Cir. 2009). “Removal statutes are
to be strictly construed, with all doubts to be resolved in favor of remand.” /d. (citing Batoff v. State Farm
/ns. Co., 977 F.2d 848, 851 (3d Cir. 1992)).

